      CASE 0:16-cr-00334-JNE-KMM Document 123 Filed 03/04/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                  )
                                          )
       vs.                                )       CASE NO. 16-CR-00334-JNE-KMM-2
                                          )
                                          )
JOHN L. STEELE                            )
                                          )
         Defendant.                       )
____________________________              )       POSITION OF DEFENDANT
                                                  JOHN L. STEELE WITH RESPECT
                                                  TO SENTENCING

       Defendant, John L. Steele, by and through his attorney, submits this position

pleading setting forth its position concerning sentencing factors and a fair sentence as to

defendant John L. Steele.

I.     The Presentence Report (“PSR”)

       The PSR accurately states the facts. Furthermore, the defense has no objection to

the sentencing guidelines calculations contained in the PSR. Additionally, the defense does

not believe that there are any disputes concerning the application of the Guidelines and

also, an evidentiary hearing is not necessary.

II.    The 18 U.S.C. § 3553(A) Factors In This Case Warrant A Downward Sentence
       Variance.

       In accordance with 18 U.S.C. § 3553 (B), U.S.S.G. § 5K2.0, Gall v. United States,

552 U.S. 38 (2007), and the factors set forth in 18 U.S.C. § 3553(a), Mr. Steele respectfully

requests a fair sentence that not only sufficiently punishes him for his poor choices and

criminal conduct but also heavily considers numerous other mitigating factors. Given the




                                LAW OFFICES OF MARK EIGLARSH
     CASE 0:16-cr-00334-JNE-KMM Document 123 Filed 03/04/19 Page 2 of 4



§ 3553(a) factors at play in this case a significant variance from the suggested guideline

sentence is warranted.

       First, it’s important to emphasize that both undersigned and Mr. Steele acknowledge

the severity of his actions. Amongst other things, Mr. Steele misled federal judges and

wronged the justice system. He was driven by money while putting the truth in the back

seat. He wishes he could go back in time with his newly developed moral compass and the

wisdom and growth that he now possesses. If he could, he never would have been involved

in anything remotely like this.

       One mitigating factor is that Mr. Steele experienced severe childhood physical and

emotional abuse at the hands of his parents. To this day, he struggles daily to cope with the

trauma he experienced at such a young age. Without question, the abuse he suffered

significantly affected the person he became, which significantly impacted the choices he

made in his adult life. Since he didn’t get his parents’ unconditional love and approval, he

sought to bring in happiness and love from the outside in. That meant, amongst other

things, that he believed that bringing in money and other peoples’ approval was the key to

his happiness. He has since learned that happiness is an inside job.

       Mr. Steele regrets most how much his actions harmed those around him. As a result

of the choices he made, his marriage crumbled. As a result of the divorce, he lost the ability

to live in the same home as his daughter. It hurts his heart daily that he isn’t able to put her

to sleep at night, be there when she wakes up, and always be there in the same home as her

when she needs him. Additionally, his actions caused him to lose all of his money and

assets, including his father’s inheritance.


                                  LAW OFFICES OF MARK EIGLARSH
     CASE 0:16-cr-00334-JNE-KMM Document 123 Filed 03/04/19 Page 3 of 4



       While most of the things Mr. Steele lost were unfortunate, he is extremely pleased

with the loss of one thing, his ego. Since his arrest and his subsequent spiritual journey,

Mr. Steele learned firsthand that his “Ego was not his amigo.” The Government notes in

their sentencing pleading how they observed Steele’s loss of ego as well. No longer is he

obsessed about what people think of him. He’s done with the people pleasing business. He

will never again do whatever it takes to build his reputation. He knows that self-love is the

answer. He also learned how to drastically change his perspective. He worked on his

character and finally found inner peace. He is a very different person than he was in 2011,

when he crossed the line and violated the law. Because of his spiritual transformation, the

chances of him ever returning to the criminal arena are extremely low and remote.

       He remains dedicated to his 10-year-old daughter and is worried that a lengthy

prison term will severely affect her. He personally moved his ex-wife and daughter from

Miami to Pennsylvania and thoroughly renovated a home near his ex-wife’s family to

ensure that his daughter would be raised in the best possible environment while he was

incarcerated. The bottom line is that she needs him and he needs her.

       The most significant mitigating factor in this case was detailed extremely well in

the Government’s sentencing pleading. Unlike co-defendant Hansmeier, Mr. Steele

accepted responsibility for his actions and immediately began zealously and passionately

cooperating with the Government. Even before the Government shared the evidence with

the defense, Mr. Steele was in their office speaking to numerous law enforcement agents

and prosecutors about everything he did. He never lied and never minimized his actions.

As the Government stated, “Mr. Steele provided an accurate, detailed and unvarnished


                                LAW OFFICES OF MARK EIGLARSH
     CASE 0:16-cr-00334-JNE-KMM Document 123 Filed 03/04/19 Page 4 of 4



account.” Additionally, unlike co-defendant Hansmeier, Mr. Steele never filed any motions

to dismiss or engaged in any adversarial litigation actions against the Government post

arrest. He immediately announced to the Government of his willingness to testify against

the co-defendant and against anyone else they desire. Additionally, the Government also

noticed from their interactions with Steele that “his remorse and shame seem real.”

       We respectfully request that the Court consider the § 3553(a) factors, vary

significantly from guidelines, and sentence him justly.

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was electronically filed this 4th
day of March, 2019.

                                          Respectfully submitted,
                                          LAW OFFICES OF MARK EIGLARSH
                                          3107 Stirling Road
                                          Suite 207
                                          Fort Lauderdale, Florida 33312
                                          Telephone (305) 674-0003
                                          Facsimile (305) 674-0102
                                          Mark@EiglarshLaw.com

                                          BY: __/S/ Mark Eiglarsh______________
                                                MARK EIGLARSH
                                                Florida Bar No.: 956414




                               LAW OFFICES OF MARK EIGLARSH
